Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10, 14-17, and 19-25 are currently being examined.  Claims 11-13 and 18 were canceled in preliminary amendment.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
	
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10, 14-17, and 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10, 14-17, and 19-25 of U.S. Patent No. 10,824,164.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '164 patent discloses the following with respect to the Applicant’s claims:
1.    A materials handling vehicle operating system comprising a materials handling vehicle, a tag layout, a tag reader residing on the materials handling vehicle, wherein: (See Claim 1)
the materials handling vehicle comprises storage and retrieval hardware and a vehicle drive mechanism;	(See Claim 1)
the tag layout comprises a plurality of sequenced tags positioned along a travel path comprising a restricted navigation zone; (See Claim 1)
the sequenced tags comprise a plurality of entry/exit tag sets arranged along the travel path;	(See Claim 1)
each entry/exit tag set of the plurality of entry/exit tag sets comprises a release tag, a restriction tag, and an indicator tag;	(See Claim 1)
the indicator tag is positioned between the restriction tag and the restricted navigation zone along the travel path; and	(See Claim 1)
the restriction tag is positioned between the release tag and the indicator tag along the travel path.	(See Claim 1)
2.    The system of claim 1 wherein the remediation operation is initiated when an indicator tag is identified out of sequence in the stored tag data.  	(See Claim 2)
3.    The system of claim 1 wherein the remediation operation is initiated when:	(See Claim 3)
an indicator tag is identified in direct sequence after a release tag is identified in the stored tag data and the materials handling vehicle is approaching the restricted navigation zone;	(See Claim 3)
an indicator tag is identified in direct sequence after a restriction tag is identified in the stored tag data and the materials handling vehicle is leaving the restricted navigation zone; or both.  (See Claim 3)
4.    The system of claim 1 wherein:	(See Claim 4)
each entry/exit tag set of the plurality of entry/exit tag sets further comprises an additional indicator tag; and	(See Claim 4)
the release tag is positioned between the restriction tag and the additional indicator tag along the travel path.	(See Claim 4)
5.    The system of claim 1 wherein the remediation operation is initiated when an additional indicator tag is identified out of sequence in the stored tag data.  (See Claim 5)
6.    The system of claim 1 wherein the remediation operation is initiated when an additional indicator tag is identified in direct sequence after a restriction tag is identified in the stored tag data.  (See Claim 6)
7.    The system of claim 1 wherein the remediation operation is initiated by generating a remediation signal.  	(See Claim 7)
8.    The system of claim 1 wherein the remediation operation comprises a fault signal generation step.  (See Claim 8)
9.    The system of claim 1 wherein the remediation operation comprises a transition to or from restricted or unrestricted operational functionality of the materials handling vehicle.  (See Claim 9)
10.    The system of claim 1 wherein the remediation operation comprises a transition to operational functionality that is based on a predicted command associated with a missing tag from the sequenced tags of the tag layout.  (See Claim 10)
14.    The system of claim 1 wherein the restricted navigation zone is characterized by vehicle speed restrictions, materials handling height restrictions, or a combination thereof.  (See Claim 14)
15.    The system of claim 1 wherein the sequenced tags comprise RFID tags.  (See Claim 15)
16.    The system of claim 1 wherein the sequenced tags are distinguishable only by tag identification data.  (See Claim 16)
17.    The system of claim 1 wherein the sequenced tags are configured to provide identification data to the tag reader passively or actively.  	(See Claim 17)
19.    A materials handling vehicle operating system comprising a materials handling vehicle, a tag layout, and a tag reader residing on the materials handling vehicle wherein:  (See Claim 19)
the materials handling vehicle comprises storage and retrieval hardware and a vehicle drive mechanism;	(See Claim 19)
the tag layout comprises a plurality of sequenced tags positioned along a travel path comprising a restricted navigation zone;	(See Claim 19)
the sequenced tags comprises an entry tag set and an exit tag set;  (See Claim 19)
the entry tag set comprises a restriction tag and an indicator tag;	(See Claim 19)
the exit tag set comprises a release tag;	(See Claim 19)
the indicator tag is positioned between the restriction tag and the restricted navigation zone along the travel path; and	(See Claim 19)
the restricted navigation zone is positioned between the indicator tag and the release tag along the travel path.	(See Claim 19)
20.    The system of claim 19 wherein:  (See Claim 20)
the exit tag set comprises the release tag and an additional indicator tag; and	(See Claim 20)
the release tag is positioned between the restricted navigation zone and the additional indicator tag along the travel path.	(See Claim 20)
21.    A materials handling vehicle tag layout comprising a plurality of sequenced tags positioned along a travel path comprising a restricted navigation zone, wherein:	(See Claim 21)
the sequenced tags comprise a plurality of entry/exit tag sets arranged along the travel path;	(See Claim 21)
each entry/exit tag set of the plurality of entry/exit tag sets comprises a release tag, a restriction tag, and an indicator tag;	(See Claim 21)
the indicator tag is positioned between the restriction tag and the restricted navigation zone along the travel path; and	(See Claim 21)
the restriction tag is positioned between the release tag and the indicator tag along the travel path.  	(See Claim 21)
22.    The tag layout of claim 21 wherein:	(See Claim 22)
each entry/exit tag set of the plurality of entry/exit tag sets further comprises an additional indicator tag; and	(See Claim 22)
the release tag is positioned between the restriction tag and the additional indicator tag along the travel path.	(See Claim 22)
23.    A materials handling vehicle tag layout comprising a plurality of sequenced tags positioned along a travel path comprising a restricted navigation zone, wherein:	(See Claim 23)
the sequenced tags comprises an entry tag set arranged along the travel path and an exit tag set arranged along the travel path;	(See Claim 23)
the entry tag set comprises a restriction tag and an indicator tag;	(See Claim 23)
the exit tag set comprises a release tag;	(See Claim 23)
the indicator tag is positioned between the restriction tag and the restricted navigation zone along the travel path; and	(See Claim 23)
the restricted navigation zone is positioned between the indicator tag and the release tag along the travel path.  (See Claim 23)
24.    The tag layout of claim 23 wherein:	(See Claim 24)
the exit tag set comprises the release tag and an additional indicator tag; and	(See Claim 24)
the release tag is positioned between the restricted navigation zone and the additional indicator tag along the travel path.	(See Claim 24)
25.    A materials handling vehicle operating system comprising a materials handling vehicle, a tag layout, a tag database, a tag reader residing on the materials handling vehicle, wherein:	(See Claim 25)
the materials handling vehicle comprises storage and retrieval hardware and a vehicle drive mechanism;	(See Claim 25)
the tag layout comprises a plurality of sequenced tags positioned along a travel path comprising a restricted navigation zone;	(See Claim 25)
the restricted navigation zone comprises a plurality of entry/exit thresholds along the travel path;	(See Claim 25)
the sequenced tags comprise a plurality of entry/exit tag sets arranged along the travel path;	(See Claim 25)
each entry/exit tag set of the plurality of entry/exit tag sets comprises a release tag, a restriction tag, and an indicator tag;	(See Claim 25)
the tag database holds stored tag data identifying the release tag, the restriction tag, and the indicator tag;	(See Claim 25)
the indicator tag is positioned between the restriction tag and the restricted navigation zone along the travel path; and	(See Claim 25)
the restriction tag is positioned between the release tag and the indicator tag along the travel path.	(See Claim 25)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday, and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        October 14, 2022